Gaynor, J.:
The plaintiff fell on a.sidewalk of the defendant by reason, as the jury have found, of a dangerous accumulation of ice, and obtained a judgment. It has to be reversed on account of the persistence of the learned trial Judge in charging that the plaintiff was entitled to recover damages for any pain, suffering and injury' caused her by any mistake made by her doctor by the improper setting of her broken bone, and also for the additional expense caused thereby, provided she used reasonable care in selecting her doctor. The defendant is not liable for the injury and damages caused by the-malpractice of the doctor. The plaintiff can only recover for that once, i. e., in an action against the doctor.
The judgment is reversed.
Jenks, Hookes, Rich and Millee, JJ., concurred.
Judgment and order of the County Court of Westchester county . reversed and new trial ordered, costs to abide the event.